DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
2.	Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 8/6/2021 is considered by the examiner.

Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding Claim 1, the closest prior art fails to disclose nor would it be obvious to combine “a first magnetic member, a direction from the first side magnetic layer toward the first magnetic member being along the first direction, and a second magnetic member, a direction from the second side magnetic layer toward the second magnetic member being along the first direction, a direction from the first magnetic element toward a region between the first magnetic member and the second magnetic member being along the first direction” in combination with all other limitations of the claim renders the claim allowable over the prior art.  All subsequent claims 2-3, and 10-19 are also allowable due to dependency.
Regarding Claim 4, the closest prior art fails to disclose nor would it be obvious to combine “a first magnetic member, a direction from the first side magnetic layer toward the first magnetic member being along the first direction, and a second magnetic member, a direction from the second side magnetic layer toward the second magnetic member being along the first direction, a direction from the first magnetic element toward a region between the first magnetic member and the second magnetic member being along the first direction, the first magnetic layer and the first counter magnetic layer including a first material including Fe and Co, the first side magnetic layer and the second side magnetic layer including a second material, the second material including at least one of a third material including Fe and Ni or a fourth material, and the fourth material being amorphous or having crystallinity lower than crystallinity of the first material” in combination with all other limitations of the claim renders the claim allowable over the prior art.  All subsequent claims 5-8 are also allowable due to dependency.
Regarding Claim 4, the closest prior art fails to disclose nor would it be obvious to combine “a direction from the first magnetic element toward a region between the first magnetic member and the second magnetic member being along the first direction, the first magnetic element being between the first stacked magnetic layer and the region, the first magnetic layer and the first counter magnetic layer including a first material including Fe and Co, the first stacked magnetic layer including a second material, the second material including at least one of a third material including Fe and Ni or a fourth material, and the fourth material being amorphous or having crystallinity lower than crystallinity of the first material” in combination with all other limitations of the claim renders the claim allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yoda et al. (US 20180174635) discloses “a magnetic memory includes: first to third terminals; a conductive layer including first to fifth regions, the first region being electrically connected to the first terminal, the fifth region being electrically connected to the second terminal, and the third region being electrically connected to the third terminal; a first magnetoresistive element including a first magnetic layer, a second magnetic layer disposed between the second region and the first magnetic layer, and a first nonmagnetic layer disposed between the first and the second magnetic layer; a second magnetoresistive element including a third magnetic layer, a fourth magnetic layer disposed between the fourth region and the third magnetic layer, and a second nonmagnetic layer disposed between the third and the fourth magnetic layer; and a circuit flowing a write current between the first and the second terminal and between the second and the third terminal in a write operation”.
Sugiyama et al. (US 20200035280) discloses “an apparatus (110) has an intermediate layer (11n) placed between a magnetic layer (11) and a counter magnetic layer (11c). A controller (70) is electrically connected to the magnetic layer and the counter magnetic layer. The controller performs an operation for supplying pulse current to a stacked body (SB1), where the pulse current includes a constant-current period, and a first electrical resistance value of the stacked body is different from a second electrical resistance value of the stacked body after the supply of the pulse current, and the first electrical resistance value is higher than the second electrical resistance value”.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALESA ALLGOOD whose telephone number is (571)270-5811. The examiner can normally be reached M-F 7:00 AM-3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571-272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALESA ALLGOOD/Primary Examiner, Art Unit 2868